PER CURIAM.
This was a suit for damages sustained by William B. Trower, the plaintiff in a collision between bis automobile and the defendant’s truck. Tbe case was submitted to the jury in a charge to whieh no objection was or is now made.
The sole question here involved is whether the court erred in refusing to strike out the plaintiff’s testimony that his net income for the three years preceding the accident was $2500 per year. Cross-examination disclosed the plaintiff’s income came from his practice as a country physician and from the proceeds of his farm. He kept no books. He sold all his farm produce to a produce exchange, which kept account of all such produce. Ho deposited his money in hank, and paid his bills by check. From these two sources he figured his income. He- did not have the bank book or the produce exchange accounts at the trial, and the defendant did not call for their production, nor since the trial has it made any effort to procure an examination of these accounts or to discredit the plaintiff’s statement that from them he had rightly determined his net income.
Finding no error, the judgment below is affirmed.